EXHIBIT 10.36

 [logo.jpg]  
A.M. Castle & Co.

 
 
December 28, 2012




 
Mr. Blain Tiffany
7311 Heritage Grand Pl.
Bradenton, FL 34212


Re:  Offer of Chief Commercial Officer


Dear Blain:


Per our conversation earlier this month, I would like to formally offer you the
position of Chief Commercial Officer (CCO) of A. M. Castle & Co. (the
“Company”), effective January 16, 2013.  In this position, you will report
directly to me. Below is a summary of the terms of this offer:


Base Salary
 
The Company will increase your annual base salary to $350,000 paid biweekly,
effective January 7, 2013, less applicable taxes, deductions and withholdings.
Base salary will be subject to annual review. You will be eligible to receive a
merit increase in 2013, as determined by the Human Resources Committee of the
Board of Directors.


Sign-on Bonus
 
In connection with this promotion, you will receive a one-time cash bonus of
$20,000, subject to applicable taxes, deductions and withholdings, to be paid in
your next regularly scheduled paycheck.
 
Short-Term Incentive Plan (STIP)
 
This position is eligible to participate in the Company’s short-term incentive
plan which provides the opportunity to earn an annual bonus based on specific
performance objectives set annually by the Board of Directors.  For 2013, your
target opportunity will be increased to 65% of your annual base salary and your
maximum opportunity will be increased to 130% of your annual base salary,
subject to approval by the Human Resources Committee of the Board of Directors.


Long-Term Compensation Plan (LTCP)
 
This position is eligible to participate in the Company’s Long-Term Compensation
Plan, which is currently a three year over-lapping plan paid in A. M. Castle &
Co. common stock.  The terms and components of the plan are established each
year by the Human Resources Committee of the Board of Directors. Under this
plan, your target opportunity will be increased to 120% of your annual base
salary and your maximum opportunity will be increased to 240% of your annual
base salary for 2013.


STIP and LTCP target incentives do not constitute a promise of payment. Your
actual payout will depend on achievement of individual and/or Company
performance objectives, established annually by the Board, and will be governed
by the terms and conditions of the applicable plan documents.  Eligibility for
participation in the incentive plans is subject to annual review.  All incentive
payouts are subject to applicable taxes, deductions and withholdings.


 
EX-1-

--------------------------------------------------------------------------------

 
Benefits
 
In this position, you will continue to be eligible to participate in the
Company’s medical and other employee benefits, including the Company automobile
program, in accordance with the terms of each such plan. Please refer to our
benefit plan documents for eligibility and terms of coverage.  Of course, A.M.
Castle reserves the right to amend or terminate its benefits at any time.
 
Upon the earlier of (i) approval by the CEO or (ii) one year from the date of
this letter, you will be permitted to be based out of a home office in your
Florida residence.  You will not be eligible for home sale or relocation
assistance in connection with your change in work location.

Employment At-Will


Please understand that this letter does not constitute a contract of employment
for any specific period of time, but will create an employment at-will
relationship that may be terminated at any time by you or A.M. Castle, with or
without cause and with or without advance notice.


Conclusion
 
Please let me know if you have any questions regarding the information provided
in the letter or any other aspect of your employment at Castle. I look forward
to your acceptance of this position on or before Friday, January 11, 2013.
Please understand that this offer and the financial terms outlined above are
contingent upon Board of Directors approval.


Sincerely,
 

                             
/s/ Scott J. Dolan
       
Name: Scott J. Dolan
       
Title: President & CEO
   
 
                      Offer Acceptance                                          
      /s/ Blain A. Tiffany         Name: Blain A. Tiffany         Date: January
11, 2013                            

 
 
 
 
 EX-2-

--------------------------------------------------------------------------------